THE COURT.
The judgment in this case must be affirmed on the authority of San Gabriel Co. v. Witmer Co., 96 Cal. 623. The clause of the constitution upon which the rights of parties depend was construed in that case, and the court was very evenly divided. We are now asked to overrule the decision then made, but, whether that decismn was right or wrong, it has been since acted upon, and was acted upon by the parties to this contro*609versy, and we consider that it is protected by the rule of stare decisis.
J udgment affirmed.
Temple, J., dissented.